                Case 3:20-cv-06145-RJB Document 15 Filed 02/23/21 Page 1 of 2



1
2
3
4                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
5                                        AT TACOMA
6
7      PATRICIA PRITCHARD et al.,
8                                                        CASE NO.
                                        Plaintiff (s),   3:20−cv−06145−RJB
9                            v.
                                                         MINUTE ORDER SETTING TRIAL
10                                                       AND PRETRIAL DATES
       BLUE CROSS BLUE SHIELD OF
11     ILLINOIS,

12                                   Defendant (s).

13    FOUR DAYS BENCH TRIAL set for                                               March 14, 2022
                                                                                  at 09:30 AM
14
      Deadline for the FILING of any motion to join parties                       April 30, 2021
15    Disclosure of expert testimony under FRCP 26(a)(2)                          September 15, 2021
16    All motions related to discovery must be FILED by                           October 25, 2021
17    Discovery COMPLETED by                                                      November 15, 2021

18    All dispositive motions must be FILED by                                    December 14, 2021
      Motions in limine should be FILED by and NOTED on the                       February 14, 2022
19      motion calendar no later than the third Friday thereafter,
        but no later than the Friday before any scheduled
20      pretrial conference.
21    Agreed pretrial order LODGED with the court by                              February 25, 2022
22    Pretrial conference will be HELD on                                         March 4, 2022
          (COUNSEL SHALL REPORT TO COURTROOM A)                                   at 08:30 AM
23
      Trial briefs, proposed voir dire & jury instructions due * March 4, 2022
24          *JURY INSTRUCTIONS See Local Civil Rule LCR51. A Manual of Model Civil
25   Jury Instructions For the Ninth Circuit − Latest Edition should be used as the format for
26   proposed jury instructions. See www.wawd.uscourts.gov.

     Minute Order Setting Trial, Pretrial Dates and Ordering Mediation − Page 1
                Case 3:20-cv-06145-RJB Document 15 Filed 02/23/21 Page 2 of 2



1           PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW need not be
2    submitted unless specifically requested by the Judge.
3           If any of the dates identified in this Order or the Local Civil Rules fall on a
4    weekend or federal holiday, the act or event shall be performed on the next business day.
5    These are firm dates that can be changed only by order of the Court.
6           If this case is settled, please advise Tyler Campbell, Courtroom Deputy to Judge
7    Bryan, immediately at (253) 882−3822. If this case is not settled, it will go to trial on the
8    date set or as soon thereafter as the court is available.
9
10          DATED: February 23, 2021
11
12          The foregoing Minute Order entered by /s/ Tyler Campbell Deputy Clerk, BY
13   DIRECTION OF THE HONORABLE ROBERT J. BRYAN, UNITED
14   STATES DISTRICT JUDGE.
15
16
17
18
19

20
21
22
23
24

25
26

     Minute Order Setting Trial, Pretrial Dates and Ordering Mediation − Page 2
